DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/11/2022 has been entered. Claims 1-6, 8-12, 18 and 22-27 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/16/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2022 was filed after the mailing date of the Non-Final Rejection on 3/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 18 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure discloses in figure 4C regarding a duration of injection and abstract also discloses the injection cycle however, the entire disclosure is silent regarding what an injection cycle is and “the injection cycle defined by operative radiographic opacification of a vessel” as disclosed in claim 1. Therefore, the original disclosure fails to provide support to the claimed invention.
Claims 2, 3, 5, 6, 18 and 22-27 being dependent on claim 1 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 18 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the original disclosure discloses in figure 4C regarding a duration of injection and abstract also discloses the injection cycle however, the original disclosure does not define the injection cycle. Therefore, one of ordinary skill in the art will not be able to construe if the injection cycle refers to an entire duration during which the total volume of contrast fluid is delivered into the patient during an entire medical procedure of if the injection cycle refers to duration during which contrast fluid is continuous injected to the patient in the manner shown in figure 4C. Furthermore, the recitation of “injection cycle defined by operative radiographic opacification of a vessel” renders the claim indefinite because one of ordinary skill in the art will not be able to construe regarding how opaque the vessel needs to be in order to define an injection cycle. The term “operative” further adds unclarity because the term “operative” do not define how the radiographic opacification of a vessel is performed to define an injection cycle. For examination purposes, examiner construes that if an injection is performed to visualize the vessel or other body lumen during entire medical procedure then the process is construed as an injection cycle.
Claims 2, 3, 5, 6, 18 and 22-27 being dependent on claim 1 are also rejected.

Regarding claim 2, the limitations “the flow diverter assembly includes: a first medium port … a second medium port … a third medium port” renders the claim indefinite because according to the original disclosure, the reference element 550 is referred as “a flow diverter assembly” which can be construed to have two ports: one connected to fluid reservoir and other to connect to a valve 552. The reference character 552 is fluidly coupling the flow diverter assembly to the injector and the delivery catheter. Therefore, claim is unclear regarding how the claimed flow diverter assembly comprise three different medium ports as claimed in claim 2. Furthermore, paragraph 00144 discloses that “flow diverter assembly 550, tubular member T4 and stopcock 552 are configured as one self-contained component (such as illustrated by component 572”. Therefore, the claim is unclear if applicant intends to claim a component 572 (applicant’s disclosure) as the flow diverter assembly or if the applicant intends to claim the flow diverter assembly 550 in a manner that is not completely supported in the original disclosure. Therefore, for examination purposes, examiner construes the flow diverter assembly as being element 572 of the applicant’s original disclosure. For similar reasons, Claim 4 is also rejected.

Regarding claim 6, the limitation “the flow diverter assembly comprises a stopcock” renders the claim indefinite because as explained in the rejection of claim 2 above, the claim is unclear regarding whether the claimed flow diverter assembly refers to element 572 or element 550. For examination purposes, examiner construes the flow diverter assembly as being referring to element 572 of the applicant’s original disclosure.

Regarding claim 27, the limitation “3 or more cycles per second” renders the claim indefinite because the claim and the original disclosure is silent regarding the claimed maximum number of cycles in a plurality of duty cycles. Therefore, one of ordinary skill in the art will not be able to construe regarding the upper limit in the number of cycles in the plurality of duty cycles. For examination purposes, examiner construes that the “3 or more cycles per second” includes minimum of at least 3 cycles per second.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callan et al. (US 6,866,654 B2).
Regarding claim 1, Callan teaches a system (figure 7A) for modulating delivery of a radiographic contrast medium 860, 890, the system (figure 7A) comprising: 
an injector 840/910 (element 910 can be broadly construed as being an injector because element 910 is capable of injecting the fluid medium through gravity) for injecting the contrast medium during an injection cycle (the entire cycle to inject the desired amount of drug into the patient’s body), the injection cycle defined by operative radiographic opacification of a vessel (column 1, lines 31-43, the total volume injected to opacify the blood vessel enough to be detectable under imaging system); 
a delivery catheter 1100 comprising a conduit (the tube portion of element 1100) for delivering the contrast medium; and 
a pulsatile generator 830/900 configured to apply a pulsatile force (because element 900 is a peristaltic pump, pulsatile force will be imparted to the fluid, the movement of plunger inside element 840 to refill and inject will produce pulsatile force) to produce pulsation of the contrast medium delivered through the delivery catheter 1100, wherein the pulsatile force is defined by a plurality of duty cycles (duty cycle for element 900 can be construed as an entire cycle of operating element 900 to push the fluid from one side of element 900 to another side of element 900, duty cycle for element 840 can be construed as entire cycle of pulling the plunger inside element 840 to refill and then pushing the plunger inside element 840 to inject the fluid) during the injection cycle, each of the plurality of duty cycles including a first pressure level (pressure when element 900 is applying pressure on fluid/pressure when plunger inside element 840 is applying pressure to inject the fluid into the patient) and a second pressure level (pressure when element 900 is not applying pressure so that fluid can move/fill in portion of conduit, pressure on fluid in the direction of getting out of element 840 by plunger inside element 840) that is lower (in element 900, because the portion of conduit/tube is not being pressed to move/allow the fluid refill, the second pressure will be less than the first pressure, in element 840, because the plunger is moving to allow fluid refill, pressure on fluid in the direction of out of element 840 by the plunger inside element 840 will be less than the pressure applied by the plunger inside element 840 to inject the fluid) than the first pressure level.

Regarding claim 2, Callan teaches comprising a flow diverter assembly 950 disposed in a contrast medium flow path (path from element 840/910 to element 1100) between the injector 840/910 and the delivery catheter 1100, wherein the flow diverter assembly includes: 
a first medium port (956 in figure 7D if injector is element 840 and “FROM INJECTOR” in figure 7E if injector is element 910) fluidly coupled to a fluid reservoir (890 in figure 7A if injector is element 840; and 860 in figure 7A if injector is element 910), 
a second medium port (956 in figure 7D if injector is element 910 and “FROM INJECTOR” in figure 7E if injector is element 840) fluidly coupled to the injector 910/840, and 
a third medium port 954 coupled to the delivery catheter 1100.

Regarding claim 5, Callan teaches wherein the flow diverter assembly 950 comprises a mechanism (column 13, lines 54-58) that allows for selection of a level of flow resistance of the contrast medium through the flow diverter assembly 950.

Regarding claim 22, Callan teaches wherein the pulsatile generator 900 is disposed in a medium flow path (flow path between elements 910 and 1100) between the injector 910 and the delivery catheter 1100.

Regarding claim 26, Callan teaches wherein the pulsatile generator 900 operates by repetitive pinching (because element 900 is peristaltic pump, Callan is inherently teaching the action of pinching occurring in order to pump the fluid) of a flow line (fluid line between elements 910 and 1100) connecting the injector 910 and the delivery catheter 1100. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 18, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 4,396,385) in view of Callan et al. (US 6,866,654 B2).
Regarding claim 1, Kelly discloses a system (figure 1) for modulating delivery of a fluid medium, the system (figure 1) comprising: 
an injector 53 (figure 2) for injecting the fluid medium during an injection cycle (an injection cycle is construed as the entire cycle of the operation of element 53 to inject the desired amount of fluid medium into the patient); 
a delivery catheter (integrated structure formed by elements 14, 15 and the needle attached to element 15, hereinafter referred as “14, 15”) comprising a conduit 14 for delivering the fluid medium; and 
a pulsatile generator (integrated structure formed by elements 55, 48 and 49) configured to apply a pulsatile force (figures 3 and 4, total force imparted to element 55 for pushing element 55 towards element 47 and pulling element 55 away from element 47) to produce pulsation (entire cycle of movement of element 55 to fill element 54 and emptying element 54 will produce pulsation) of the fluid medium delivered through the delivery catheter 14, 15, wherein the pulsatile force (column 6, lines 29-46) is defined by a plurality of duty cycles (a duty cycle is construed as movement of element 55 away from element 47 to fill element 54 and emptying element 54 to inject the fluid into the patient) during the injection cycle, each of the plurality of duty cycles including a first pressure level (pressure applied on fluid inside element when pushing the fluid out of element 54 into element 14 as shown in figure 4) and a second pressure level (pressure in the direction towards element 47 on fluid inside element 54 from element 55 as shown in figure 3) that is lower than the first pressure level (in figure 3, the pressure towards element 47 will be less than pressure in the direction towards element 47 in figure 4 on fluid inside element 54 by element 55 in order to allow filling and emptying fluid from element 54).
Kelly discloses the fluid medium in general without any specific application and therefore, Kelly is silent regarding the fluid medium being a radiographic contrast medium and the injection cycle defined by operative radiographic opacification of a vessel.
However, Callan teaches the fluid medium being a radiographic contrast medium 860 (figure 7A) and the injection cycle (the entire cycle to inject the desired amount of drug into the patient’s body) defined by operative radiographic opacification of a vessel (column 1, lines 31-43, the total volume injected to opacify the blood vessel enough to be detectable under imaging system) for the purpose of visualizing the blood vessel to perform a medical diagnosis such as angiography (column 1, lines 31-43).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the fluid medium and modify the injection cycle of Kelly to incorporate the fluid medium being a radiographic contrast medium and the injection cycle defined by operative radiographic opacification of a vessel as taught by Callan for the purpose of visualizing the blood vessel to perform a medical diagnosis such as angiography (column 1, lines 31-43).

Regarding claim 2, Kelly discloses comprising a flow diverter assembly (see “M” in figure 3 below) disposed in a contrast medium flow path (fluid path from element 54 to the patient, the flow path can be construed as “a contrast medium flow path” when modifying Kelly in view of Callan as explained in the rejection of claim 1 above) between the injector 53 and the delivery catheter 14, 15, wherein the flow diverter assembly (see “M” in figure 3 below) includes: 
a first medium port (see “FP” in figure 3 below) fluidly coupled to a fluid reservoir 11, 
a second medium port (see “SP” in figure 3 below) fluidly coupled to the injector 53, and 
a third medium port (see “TP” in figure 3 below) fluidly coupled to the delivery catheter 14, 15.

    PNG
    media_image1.png
    496
    548
    media_image1.png
    Greyscale


Regarding claim 5, Kelly discloses wherein the flow diverter assembly (see “M” in figure 3 above) comprises a mechanism (mechanism formed by elements 46, 82, 81, 80 in figure 5) that allows (column 5, lines 21-37, as fluid starts getting filled in element 54, the flow resistance from “M” in figure 3 above will increase and when the element 54 is filled completely, the flow resistance through “M” will be maximum and therefore, until element 47 is rotated from position shown in figure 3 to the position shown in figure 4, a level of flow resistance can be selected. The claim do not describe that a constant level of flow resistance is selected for entire injection cycle) for selection of a level of flow resistance of the fluid medium through the flow diverter assembly (see “M” in figure 3 above).

Regarding claim 18, Kelly discloses further comprising a controller (figure 7) operably connected to the pulsatile generator (integrated structure formed by elements 55, 48 and 49).

Regarding claim 23, Kelly discloses wherein the pulsatile generator (integrated structure formed by elements 55, 48 and 49) is disposed in the injector 53.

Regarding claim 24, Kelly discloses wherein the pulsatile generator (integrated structure formed by elements 55, 48 and 49) is a syringe 53.

Regarding claim 25, Kelly discloses wherein the injector 53 is an automated injection machine (figure 7, column 5, lines 48-60, column 6, lines 29-46).

Regarding claim 27, Kelley/Callan discloses the claimed invention substantially as claimed, as set forth above, for claim 1. Kelley/Callan is silent as to the specifics of wherein the plurality of duty cycles includes 3 or more cycles per second. The instant disclosure describes the parameter of plurality of duty cycles includes 3 or more cycles per second as being merely preferable, and does not describe the plurality of duty cycles includes 3 or more cycles per second as contributing any unexpected results to the system. As such, parameters such as the plurality of duty cycles includes 3 or more cycles per second are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the “plurality of duty cycles includes 3 or more cycles per second” would be dependent on the actual application of the the system and, thus would be a design choice based on the actual application.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 4,396,385) in view of Callan et al. (US 6,866,654 B2) and further in view of Siposs et al. (US 4,435,173).
Regarding claim 3, Kelly/Callan (hereinafter referred as “modified Kelly”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Kelly discloses the flow diverter assembly (see “M” in figure 3 above) comprises a valve 47 but is silent regarding a valve being a check valve.
However, Siposs teaches a design of a system (figure 1) to modulate the fluid medium wherein the flow diverter assembly (connection piece comprising elements 26 and 27 and establishing fluidic communication between elements 14, 20 and 24) comprises a check valve 26, 27 (column 4, lines 15-16) for the purpose of using a well-known alternative configuration allowing one-way fluid flow and preventing the reverse fluid flow (column 4, lines 19-23).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the valve of modified Kelly to incorporate a check valve as taught by Siposs for the purpose of using a well-known alternative configuration allowing one-way fluid flow and preventing the reverse fluid flow (column 4, lines 19-23).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 4,396,385) in view of Callan et al. (US 6,866,654 B2) and further in view of Marks (US 4,819,653).
Regarding claim 6, modified Kelly discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Kelly further discloses wherein the the flow diverter assembly (see “M” in figure 3 above) is a rotary valve 47. Modified Kelly is silent regarding the flow diverter assembly is a stopcock. However, examiner construes that since element 47 has same structure as of stopcock, element 47 can be broadly construed as a stopcock.
Additionally Mark teaches a design of a control system (figure 1) to control the fluid communication comprising a stopcock 12, 14 being controlled by a control unit 60 (column 6, lines 10-15) for the purpose of using a well-known alternative valve to regulate the fluid flow using a control unit (column 6, lines 10-15).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the rotary valve of modified Kelly to include a stopcock as taught by Mark for the purpose of using a well-known alternative valve to regulate the fluid flow using a control unit (column 6, lines 10-15).
Examiner further construes that modification of element 47 of Kelly in view of Mark will not change the passage inside element 47 instead the modification will involve modifying the element 47 such that element 47 can be construed as a stopcock instead of a rotary valve.

Allowable Subject Matter
Claims 8-12 allowed.
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 was previously indicated allowable in the office action mailed on 3/16/2022 if claim 8 is amended to rewrite in an independent form including all the limitations of the base claim and any intervening claims. Claim 8, as currently amended, includes all the limitations of the base claim and any intervening claims.
Claims 9-12 being dependent on claim 8 are also allowed.

Claim 4, as currently amended, includes the allowable subject matter of claims 19-21 as indicated in Office action mailed on 3/16/2022.

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7, lines 3-last line that claims 1, 2, 5, 18 and 23-25 are not anticipated by Kelly because Kelly is directed to a very different system for metering flow in an administration of fluid infusion into the human body and there is only one duty cycle for each fill/pump injection cycle. Additionally, applicant argues that Kelly do not recite the use of radiographic contrast medium as required by amended claims. Furthermore, applicant continues to argue that Kelly do not recite for having a plurality of duty cycles during the injection cycle. Examiner respectfully disagrees. Injection cycle in Kelly is construed as an entire cycle of the operation of element 53 to inject the desired amount of fluid medium into the patient. In other words, an entire process of moving element 53 multiple times to inject the desired total volume of fluid being delivered to the patient is construed as one injection cycle. In order to deliver total volume of desired amount of fluid medium, element 53 needs to go through multiple cycles of filling and emptying small volume units (duty cycles). Therefore, Kelly discloses of having a plurality of duty cycles during the injection process. Kelly in view of Callan discloses the use of radiographic contrast medium as explained in the rejection of claim 1 above. Since Kelly meets the claimed limitations of the system, Kelly teaches the claimed limitations.

Applicant argues on page 8 that Callan does not teach the claimed limitations of claim 1 because Callan discloses only one duty cycle for each injection cycle and is silent regarding a plurality of duty cycles during the injection cycle. Examiner respectfully disagrees. As explained in the rejection of claim 1 above, Callan discloses an injection cycle as an entire cycle to inject the desired amount of drug into the patient’s body. To perform an operation of injecting the desired amount of drug into the patient’s body, element 840 could perform the plurality of pulling the plunger inside element 840 to refill and then pushing the plunger inside element 840 to inject the fluid. Similarly element 900 could perform plurality of pushing the fluid from one side of element 900 to another side of element 900. Thus, Callan discloses to have a plurality of duty cycles during the injection cycle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783